DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021 has been placed in record and considered by the examiner.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Hopps et al. (US 7751336 B2, of IDS, hereinafter ‘HOPPS’).
claim 1, HOPPS teaches a method (Fig. 5), performed by a network node (Fig. 1 Routers A-F), for enabling Interior Gateway Protocol (IGP) fast convergence (Col 1 Lines 56-62: Examples of an intradomain routing protocol, or an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System-to-Intermediate-System (IS-IS) routing protocol. IGPs may be used to perform routing within domains (ASes) by exchanging routing and reachability information among neighboring intradomain routers of the domains), the method comprising:
determining, by the network node, that there is a significant change in link state information (Fig. 5 steps 510-520, Col 10 Lines 5-13: step 510, where an LSR (e.g., LSR A) configures which specified links are to be advertised in particular LSP fragments; In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP (link state packets, see Col 1 Lines 9-12) fragments. Specifically, the LSR determines the state of each link (e.g. whether each link is up or down) in sub-step 520), the significant change is at least one of a link down, a link up, and a link metric change (Col 10 Lines 11-13: the LSR determines the state of each link (e.g. whether each link is up or down));
originating, by the network node, a link state packet comprising a flag that is set to indicate the significant change in the link state information (Fig. 5 step 515 Col 10 Lines 9-18: In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP fragments. If the link is up, the LSR adds the link state to the particular LSP fragment in sub-step 525. f, on the other hand, the link is down, setting flags, changing metrics, etc.); and
distributing, by the network node, the link state packet (Fig. 5 step 515 Col 10 Lines 9-10: In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP (link state packets, see Col 1 Lines 9-12) fragments). 

Regarding claim 2, HOPPS teaches wherein the link state packet is one of an Open Shortest Path First version 2 (OSPFv2) router Link State Advertisement (LSA), an OSPFv3 router LSA, and an Intermediate System to Intermediate System (IS-IS) Link State Protocol Data Unit (LSP) (Col 2 Lines 5-17: The OSPF and IS-IS protocols are based on link state technology and, therefore, are commonly referred to as link state routing protocols. The OSPF protocol is described in RFC 2328, entitled OSPF Version 2, dated April 1998, both of which are hereby incorporated by reference. (Col 2 Lines 52-62) routing information is disseminated among the intermediate network nodes in accordance with a predetermined network communication protocol, such as a link state protocol (e.g., IS-IS, or OSPF). Conventional link state protocols use link state packets (LSPs) for exchanging routing information between interconnected intermediate network nodes (IGP nodes). As used herein, an LSP (or an "IGP Advertisement") generally describes any message used by a link state IGP routing protocol for communicating routing information among interconnected IGP nodes, i.e., routers and switches (notably, link state routers, or "LSRs"). (Fig. 5 step 515 Col 10 Lines 9-10) In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP).  

claim 3, HOPPS teaches wherein the flag is at least one of an "S" flag that is set to indicate the significant change, a "D" flag that is set to indicate that there is a link down, a "U" flag that is set to indicate that there is a link up, and a "C" flag that is set to indicate that there is a link metric change (Col 7 Lines 39-44: data section 330 includes one or more variable length fields 325, which each have a specific type (or code), length, and value (TLV) as will be understood by those skilled in the art. For example, to advertise network topology, one or more pairs of neighboring-node fields (not shown) and cost fields (not shown) may be used (e.g., a "link state"). (Fig. 4A, Col 8 Lines 40- 46) when the state of the link is present (e.g., the link is up), the link is placed in the corresponding fragment. For instance, if Links A-C are up, they are placed within Fragment 1 (analogous to “U”), and if Links D-F are up, they are placed within Fragment 2. Assuming each of the links A-F is functioning (up), the LSP Fragments 1 and 2 (e.g., and up to N) may thus be advertised by LSR A as shown in FIG. 4A. (Col 8 Line 66 - Col 9 Line 8) Alternatively, the present invention may also include a reserved space (e.g., a blank/padded TLV) within the LSP fragment or an indication that the link is down (both indicated by the dashed lines for the position allocated for Link C). The indication that the link is down may take the form of one or more flags/bits/codes/etc. (analogous to “U” or “C”) that indicate that the state of the associated link (i.e., still included within the fragment) is down (or is generally not to be used), or as a maximum metric value (e.g., max cost, etc.) so that the link is not used, as will be understood by those skilled in the art. See also Col 10 Lines 13-19: adds the link state, setting flags, changing metrics, etc.).  

 claim 11, the claim with features mutatis mutandis of claim 1, is rejected for the same reason as set forth for claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 8-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopps et al. (US 7751336 B2, of IDS, hereinafter ‘HOPPS’) in view of Previdi et al. (US 20060045024 A1, hereinafter ‘PREVIDI’) and with further in view of Lesartre et al. (US 20170288814 A1, hereinafter ‘LESARTRE’).
claim 4, HOPPS teaches a method (Fig. 9, [0015] performed by a network node (Fig. 1 Routers A-F), for enabling Interior Gateway Protocol (IGP) fast convergence (Col 1 Lines 56-62: Examples of an intradomain routing protocol, or an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System-to-Intermediate-System (IS-IS) routing protocol. IGPs may be used to perform routing within domains (ASes) by exchanging routing and reachability information among neighboring intradomain routers of the domains), the method comprising:
receiving, by the network node, a link state packet comprising link state information (Fig. 5 step 515 Col 10 Lines 9-10, 23-25: In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP (link state packets, see Col 1 Lines 9-12) fragments. Once the LSR advertises the link states (e.g., in fragments of LSP 300) in step 515, one or more other LSRs (e.g., LSR B) may receive the LSP fragments in step 535);
determining, by the network node, that there is a significant change in the link state information based on a flag setting in the link state packet, the significant change is at least one of a link down, a link up, and a link metric change (Col 10 Lines 25-37: In step 540, the other receiving LSR then deterministically updates the correct link states (e.g., into LSDB 249) based on each individual LSP fragment received; as link states change (e.g., go up or down), the advertising router updates the LSP (i.e., the fragments) accordingly, and each link remains advertised (or not) in a particular fragment (i.e., no fragment wrapping). This way, when the receiving 
performing, by the network node, flooding of the link state packet to neighboring nodes in response to the determination that the flag setting in the link state packet indicates that there is a significant change in the link state information in the link state packet (Col 2 Line 63 – Col 3 Line 5: Operationally, a first IGP node may generate an LSP and "flood" (i.e., transmit) the packet over each of its network interfaces coupled to other IGP nodes. Thereafter, a second IGP node may receive the flooded LSP and update its routing table based on routing information contained in the received LSP. Also, the second IGP node may flood the received LSP over one or more of its network interfaces, except for the interface at which the LSP was received. This flooding process may be repeated until each interconnected IGP node has received the LSP and updated its local routing table. (Col 10 Lines 25-37) In step 540, the other receiving LSR then deterministically updates the correct link states (e.g., into LSDB 249) based on each individual LSP fragment received; as link states change (e.g., go up or down), the advertising router updates the LSP (i.e., the fragments) accordingly, and each link remains advertised (or not) in a particular fragment).

HOPPS is silent about performing, by the network node, accelerated flooding of the link state packet by delaying a checksum validation of the link state packet until after the link state packet is flooded to neighboring nodes in response to the determination that the flag setting in the link state packet indicates that there is a significant change in the link state information in the link state packet.
PREVIDI teaches performing, by the network node, accelerated flooding of the link state packet to neighboring nodes in response to the determination that the flag setting in the link state packet indicates that there is a significant change in the link state information in the link state packet ([0009] the intermediate network node detects that one of its neighboring nodes (i.e., adjacent network nodes) becomes unavailable, e.g., due to a link failure or the neighboring node going "off-line," etc.; update the routing information stored in its RIB to ensure that data packets are not routed to the unavailable network node, may communicate this change in network topology to the other intermediate network nodes so they, too, can update their local RIBs and bypass the unavailable node. [0011] a first intermediate network node may generate a LSP and "flood" (i.e., transmit) the packet over each of its network interfaces coupled to other intermediate network nodes. [0054] routing information 412, such as checksum values, packet-length information, flag values, type-of-service metrics, etc., also may be included in the LSP 400. (Fig. 8 [0066]) the routing process 344 dequeues LSPs from the "head" of the flood queues and floods the dequeued LSPs before routing computations, such as SPF and RIB calculations, are performed. [0068] a plurality of LSPs may be flooded before the RIB is updated, without indefinitely delaying the RIB update in favor of flooding operations. See also Fig. 9, steps 915, 955, 960 [0070, 0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the fast flooding technique of PREVIDI to the system of routing table update by LSP flooding of HOPPS in order to take the advantage of a method for o efficiently process link-state packets optimizing PREVIDI: [0018]).
HOPPS and PREVIDI are silent about performing, by the network node, accelerated flooding of the link state packet by delaying a checksum validation of the link state packet until after the link state packet is flooded to neighboring nodes.
In analogous art, LESARTE teaches performing, by the network node, accelerated flooding of the link state packet by delaying a checksum validation of the link state packet until after the link state packet is flooded to neighboring nodes (Fig. 1 [0020] FIG. 1, the transmitter 110 may receive a portion of a packet 90 (e.g., portion 96a) and begin transmitting that portion across the link 85 to the external receiver 80 (flooded to neighboring nodes) before the entire overall packet 90, of which the portion is a part, is received and validated (e.g., using CRC bits in the packet) (delaying a checksum validation of the link state packet)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the cut-through technique of LESARTE to the system of routing table update by LSP flooding of HOPPS and PREVIDI in order to take the advantage of a method for avoiding latency in the network by not holding up packets with no errors (to accelerate routing table update) (LEARTE: [0013-0014]).

Regarding claim 5, HOPPS teaches wherein the link state packet is one of an Open Shortest Path First version 2 (OSPFv2) router Link State Advertisement (LSA), an OSPFv3 router LSA, and an Intermediate System to Intermediate System (IS-IS) Link State Protocol Data Unit (LSP) (Col 2 Lines 5-17: The OSPF and IS-IS protocols are based on link state technology and, therefore, are commonly referred to as link state routing protocols. The OSPF protocol is described in RFC 2328, entitled OSPF Version 2, dated April 1998, both of which are hereby incorporated by reference. (Col 2 Lines 52-62) routing information is disseminated among the intermediate network nodes in accordance with a predetermined network communication protocol, such as a link state protocol (e.g., IS-IS, or OSPF). Conventional link state protocols use link state packets (LSPs) for exchanging routing information between interconnected intermediate network nodes (IGP nodes). As used herein, an LSP (or an "IGP Advertisement") generally describes any message used by a link state IGP routing protocol for communicating routing information among interconnected IGP nodes, i.e., routers and switches (notably, link state routers, or "LSRs"). (Fig. 5 step 515 Col 10 Lines 9-10) In step 515, the LSR advertises the states of the specified links in the particular corresponding LSP).  

Regarding claim 6, HOPPS teaches wherein the flag is at least one of an "S" flag that is set to indicate the significant change, a "D" flag that is set to indicate that there is a link down, a "U" flag that is set to indicate that there is a link up, and a "C" flag that is set to indicate that there is a link metric change (Col 7 Lines 39-44: data section 330 includes one or more variable length fields 325, which each have a specific type (or code), length, and value (TLV) as will be understood by those skilled in the art. For example, to advertise network topology, one or more pairs of neighboring-node fields (not shown) and cost fields (not shown) may be used (e.g., a 

Regarding claim 8, HOPPS teaches sending the link state packet from a data plane to a control plane of the network node (Col 10 Lines 25-37) In step 540, the other receiving LSR then deterministically updates (link state packet from a data plane to a control plane as obvious) the correct link states (e.g., into LSDB 249) based on each individual LSP fragment received; as link states change (e.g., go up or down), the advertising router updates the LSP (i.e., the fragments) accordingly, and each link remains advertised (or not) in a particular fragment).

claim 9, HOPPS teaches sending an Internet Protocol (IP) link state packet from an IP layer to an OSPF of the network node (Col 1 Lines 56-59: an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System-to-Intermediate-System (IS-IS) routing protocol. (Col 2 Lines 12-17) The OSPF protocol is described in RFC 2328, entitled OSPF Version 2, dated April 1998 and the IS-IS protocol used in the context of IP is described in RFC 1195, entitled Use of OSI IS-IS for routing in TCP/IP and Dual Environments, dated December 1990, both of which are hereby incorporated by reference. (OSPF runs over IP source RFC 2328 incorporated by reference) (Col 2 Lines 58-67) As used herein, an LSP (or an "IGP Advertisement") generally describes any message used by a link state IGP routing protocol for communicating routing information among interconnected IGP nodes, i.e., routers and switches (notably, link state routers, or "LSRs"). Operationally, a first IGP node may generate an LSP and "flood" (i.e., transmit) the packet over each of its network interfaces coupled to other IGP nodes. Thereafter, a second IGP node may receive the flooded LSP and update its routing table based on routing information contained in the received LSP (LSP packet from an IP layer to upper OSPF layer of the network node is obvious and well known)).
 
Regarding claim 10, HOPPS teaches sending a link layer link state packet from a link layer to an IS-IS of the network node (Col 1 Lines 56-59: an interior gateway protocol (IGP), are the Open Shortest Path First (OSPF) routing protocol and the Intermediate-System-to-Intermediate-System (IS-IS) routing protocol. (Col 2 Lines 12-17) The OSPF protocol is described in RFC 2328, entitled OSPF Version 2, dated 

Regarding claim 14, the claim with features mutatis mutandis of claim 4, is rejected for the same reason as set forth for claim 1.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.
claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 10.


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, HOPPS, PREVIDI and LESARTE either alone or in combination fails to teach performing, by the network node, the checksum validation of the link state packet after the link state packet is flooded to neighboring nodes and before the link state information is installed in a link state database of the network node.  
.  
Regarding claim 17, HOPPS, PREVIDI and LESARTE either alone or in combination fails to teach wherein the processor further executes the instructions to cause the network node to perform the checksum validation of the link state packet after the link state packet is flooded to neighboring nodes and before the link state information is installed in a link state database of the network node.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White et al. (US 20180115481 A1), describing REDUCING FLOODING OF LINK STATE CHANGES IN NETWORKS
Li et al. (US 20160269272 A1), describing CONTENT-BASED ROUTING METHOD AND SYSTEM
Zhou et al. (US 20160119229 A1), describing Method For Establishing Tunnel, Method For Allocating Label, Device And Network System
Kim et al. (US 20140317271 A1), describing METHOD AND NODE APPARATUS FOR COLLECTING INFORMATION IN CONTENT NETWORK BASED ON INFORMATION-CENTRIC NETWORKING
Previdi et al. (US 20130336109 A1), describing ORDERED FLOODING REQUESTS FOR PATH COMPUTATION ELEMENTS
Ng et al. (US 20060133298 A1), describing Selectively Sending Link State Messages In A Network Link State Protocol Based On Interest Of Network Nodes
Bodin et al. (US 20060036719 A1), describing Arrangements And Method For Hierarchical Resource Management In A Layered Network Architecture
Oomoto et al. (US 20040162113 A1), describing Communication System And Its Terminal
Muralidhar et al. (US 20040136371 A1), describing Distributed Implementation Of Control Protocols In Routers And Switches
Dave et al. (US 10382323 B1), describing Flooding-based Routing Protocol Having Label Switched Path Session Information
Jukka Honkola "OSPF and IS-IS Evolution"
Francois et al., "Achieving Sub-Second IGP Convergence in Large IP Networks*"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHAH M RAHMAN/Examiner, Art Unit 2413